Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of January 21, 2022 has been received and entered.  With the entry of the amendment, claim 2 is canceled, and claims 1 and 3-20 are pending for examination.

Specification
The substitute specification filed February 10, 2021 is approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 18 (which was a new addition) provides that the gas atmosphere is heated to a range of 500 to about 1200 degrees C during the thermal spraying.  However, the disclosure as filed only provides such heating to the gas used for cold spraying, not a gas that can be used for other thermal spraying.  Therefore, the claim contains new matter.


The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of January 21, 2022 clarifying the claims.

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  Claim 10, line 2, “HVAF” should be spelled out.  Claim 13, line 1, “wherein upper edge” should be “wherein an upper edge” for grammatical clarify.    In the amendment of January 21, 2022, applicant argues that the suggested changes have been made (note page 6 of the amendment), however, the claims themselves were not amended as to these issues, and therefore the rejections remain.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The rejection of claims 1, 3 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by DE 102007023418 (hereinafter ‘418) is withdrawn due to the amendment of January 21, 2022 changing the scope of the claims.

The rejection of claims 1, 3, 10 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Legoux et al  (US 2013/0209745) is withdrawn due to the amendment of January 21, 2022 changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10, 15, 17 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Legoux et al  (US 2013/0209745) in view of Verdier, et al “ On the topographic and energetic surface modifications induced by laser treatment of metallic substrates before plasma spraying” (hereinafter Verdier article).
Claim 1: Legoux teaches a method for coating a surface of a component, comprising roughening the surface of the component by a laser to form crater shaped depressions without inclusions of undercut features (abstract, figure 5, 0057) and coating the roughened surface of the component by a thermal spraying process with kinetic energy  (note abstract, figure 5, 0046).
As to a polished surface before laser roughening, Legoux notes using a metallic substrate (0074), and notes desire to control adhesion by using the laser to provide craters with uniform depth, and notes craters in rows and equally spaced, to give 
Claim 3: Legoux provides that the surface to be coated is repeatedly exposed by laser in pulses at predetermined locations to form the crater shaped depressions at the predetermined locations (note figures 3, 4, and 0033, 0052, 0049-0051).

Claim 5, 15: As to the exposure 3-25 times with the light of the laser (claim 5), or not more than 25 times (claim 15), the pulse is considered as providing laser beam/light to the surface, and Legoux indicated that the surface can be treated multiple times with In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10: Legoux provides that the coating can be by cold spraying  (0046).
Claim 17:  As to the roughening including impinging the surface with a laser beam of the laser at a right angle to the surface, Legoux shows the openings in the craters at right angles to the substrate surface (figure 3), and the Examiner takes Official Notice that laser formed openings would be conventionally formed at the same angle to the surface as the laser beam provided form the laser (as applicant has not traversed this position from the Office Action of August 25, 2021, it is understood to be agreed to).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legoux in view of Verdier article to form the craters by impinging a laser beam of the laser as a right angle to the substrate surface with an expectation of predictably acceptable results since this would be a conventional way to form the craters with openings at right angles to the substrate as shown by Legoux.
Claim 19: Legoux provides that the predetermined patterns can form a repeating pattern on the surface of the component (figures 3, 4, 0049-0051).

Claims 6-8, 11, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Legoux in view of Verdier article as applied to claims 1-5, 10, 15, 17 and 19 above, and further in view of DE 102007023418 (hereinafter ‘418).
**** Note that a copy of ‘418 (in German) was provided with the IDS of February 10, 2021.  A machine translation that is used in the present rejection was provided with the August 25, 2021 Office Action. ****
Claims 6-8, 16:   As to the depth of the crater shaped depressions of 10-60 microns or not more than 60 microns (claim 6, 16), the diameter at an upper edge about equal to the depth of the depression (claim 7) and the depressions having a diameter of 30-50 microns at the upper edge and a depth of 30-50 microns (claim 8), Legoux indicates that crater depth and size are parameters to be adjusted (0032-0034), where it is noted that craters should be large enough compared to splat size to provide sufficient anchoring for the incoming particles and small enough to lower the odds of having incoming particle depositing in a relatively flat area (note 0056-0057).   ‘418 teaches a method for coating a surface of a component, comprising roughening the surface of the component by a laser forming crater shaped depression (forming pits, hollows, for example) and coating the roughened surface of the component by a thermal spraying process with kinetic energy (note figures 1-4, 0011, 0005, 0036, 0044). As to the depth of the depressions, ‘418 would indicate that the use of the multiple pulses can increase the depth of the depressions (0028, 0048, 0044).  ‘418 also indicates the depression (structure) length/depth can be 20-300 microns, overlapping the range claimed (0041). The laser formed crater shaped depressions of ‘418 can also have a diameter of the upper edge corresponding to about the depth of the depression or at least the diameter can have a relationship to this (note figure 3, 0048, as to the aspect ratio, and also note 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legoux in view of Verdier article to also optimize the depth and diameter at the upper edge of the crater shaped depressions as suggested by Legoux and use depths and diameters from ranges as suggested by ‘418 with an expectation of providing a desirable surface to apply the thermal spray coating, since Legoux indicates parameters to be controlled and that affect the results are crater size and depth, noting how the craters need to be a controlled size, and ‘418 notes known depths and sizes (diameters) to use for laser craters to be thermal sprayed include range of diameters of 10-150 microns and depth of 20-300 microns as discussed above, and therefore would indicate known ranges of depths and diameters to optimize in the field, and such optimization would give a depth in the range of claim 6, claim 16 and claim 8, and also a diameter as in claim 8, and both together would also give a diameter that is about equal to the depth of the depression as in claim 7.  While ‘418 describes undercuts, it still shows conventional depths and diameters to use in the field, and Legoux would indicate even without undercuts, the depth and size are result effective parameters. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 14: the depth of the depressions would be suggested to be not more than 60 microns as discussed for claim 6 above.  Furthermore, as to forming a circular diameter, this would be suggested by Legoux (note figure 3, note 302, 303, for example, 0049).  ‘418 also shows circular spots (figure 4).
Claim 20: as to the depth that does not deviate more the 20 percent from the diameter, this would be suggested as discussed for claims 7-8 above, where the diameter would be about equal the depth. Furthermore, as to forming a circular diameter, this would be suggested by Legoux (note figure 3, note 302, 303, for example, 0049).  ‘418 also shows circular spots (figure 4).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Legoux in view of Verdier article and ‘418 as applied to claims 6-8, 11, 14, 16 and 20 above, and further in view of Lamraoui, et al “ Laser surface texturing (LST) treatment before thermal spraying: A new process to improve the substrate-coating adherence” (hereinafter Lamraoui article).
Claims 12, 13: as to the upper edge of the crater shaped depression protruding with respect to adjacent polished areas of the coated surface (claims 12, 13), where the protruding is as at least 10 microns (claim 13), Verdier article would suggest the polished surface as discussed for claim 4 above.  The features of claim 11 would be suggested by Legoux in view of Verdier article and ‘418 as discussed in the rejection of 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Legoux in view of Verdier article as applied to claims 1-5, 10, 15, 17 and 19 above, and further in view of David et al  (US 2011/0097504).
Claims 9, 18: As to providing the component in a gas atmosphere of argon or nitrogen gas, for example, during coating (note claim 9) and the gas heated from 500 to 1200 degrees C (claim 18), Legoux would provide the coating by cold spraying as discussed for claim 10 above.  David further discusses how cold spraying can be provided by accelerating a gas such as argon or nitrogen, heated to a temperature of 100 to 700 degrees C, to supersonic velocities in a de Laval nozzle and then the powder of material to be sprayed is introduced into the higher pressure part of the nozzle and is sprayed onto the surface of the part to be coated (0039), and it is further described how such spraying can be provided in a spray booth (0072-0074), and therefore it is understood that with the use of the gas of argon/nitrogen spraying to the substrate, and the use of a spray booth, that the component would be in a gas atmosphere of argon or nitrogen gas (either partially, with the argon/nitrogen at least from the spraying, or entirely as the only gas necessary to provide to the nozzle and spray booth, with an expectation of predictably acceptable results).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legoux  in view of Verdier article to provide that the component is located in a gas atmosphere of argon or nitrogen during the coating as suggested by David with an expectation of providing a predictably acceptable cold spraying, since Legoux would prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Allen (US 2011/0192024) also discloses a laser roughening treatment causing craters before applying a coating by thermal spraying (note figures 2, 3, 0019).

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. 
(A) Please note the adjustment to the rejections due to the amendments to the claims.
(B) As to the 35 USC 112(a) rejection, claim 18 still  has new matter, as the only place it is indicated to use the claimed temperatures for the gas atmosphere is cold spraying, not the general thermal spraying claimed.
( C) As to the 35 USC 103 rejections using Legoux as the primary reference, it is argued that Verdier article discloses polishing to study the evolution of the laser ablation mechanism vs the material roughness, where it is described that for such a smooth 
The Examiner has reviewed these arguments, however, the rejections are maintained.  Legoux describes that surfaces can be grit blasted  (so roughened) before coating, but that this gives random pit roughness making it difficult to tailor adhesion characteristics, and to control adhesion and reduce waste a laser can be used to modify the surface with crater formation giving uniform depth of craters, and uniform adhesion characteristics (note 0047-0048). In other words, random roughness is not desirable, rather the controlled roughness specifically from crater formation is desirable.  Verdier article would show how it is known that one can polish before forming laser craters, thus giving the roughness specifically from craters desired by Legoux.  Furthermore, even from the citations of applicant as noted above, Verdier article indicates that there is an effect on the laser craters formed from previous roughness, and thus the smooth surface would further allow desirable controlled results desired by Legoux.  Therefore, it would be desirable to smooth the surface by polishing as described by the polishing of Verdier article before providing the laser treatment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718